Citation Nr: 1333859	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to November 1973.

The issues of entitlement to service connection for bipolar disorder and entitlement to a higher evaluation for PTSD are back before the Board of Veterans' Appeals (Board) following a Board Remand in June 2010.  The issue of entitlement to service connection for bipolar disorder and entitlement to a TDIU were originally on appeal from rating decisions dated in January 2009of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In May 2010, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

With regard to the issues of entitlement to service connection for bipolar disorder and entitlement to an initial evaluation in excess of 30 percent for PTSD, the Board received additional evidence submitted by the Veteran without a waiver of RO consideration which would have permitted the Board to review the evidence submitted by the Veteran in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  As such, the Board contacted the Veteran in September 2013 to inquire whether he wished to waive agency of original jurisdiction (AOJ) of the newly submitted evidence.  The Veteran declined to waive initial AOJ consideration and requested that the case be remanded to the RO.  In addition, additional evidence was also received by the Board in September 2013.  Thus, the Board has no discretion but to remand this matter.

With respect to the issue of entitlement to a TDIU, this issue was denied by a January 2009 rating decision.  In February 2009, VA received the Veteran's notice of disagreement with the VA letter dated in January 2009.  This letter advised that VA had determined that the Veteran's bipolar disorder was not related to his military service and that service connection remained denied.  The letter also advised that entitlement to individual unemployability was denied.  The RO must now issue a Statement of the Case, and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The issues of entitlement to service connection for bipolar disorder and entitlement to an initial evaluation in excess of 30 percent for PTSD should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


